Title: To Thomas Jefferson from James Monroe, 21 August 1793
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Alb: Augt 21. 1793.

On my return from Richmond I was favored with yours of the 14. of July. I should have answered it sooner had I not been prevented by some peculair engagements. At present I should be more full upon some points but that the favor of Mr. Madisons company likewise prevents it. Upon one point I think it necessary to say a few words. You suggest that some indiscretions of Mr. Genet have given an advantage to his adversaries they seem disposed to avail themselves of by an appeal to the people—which you fear in the heat of parties and the probable preponderance of the opposit interest may injure his country. Of one fact I am well assured that in case of such an appeal, the people of this State in deciding on the merits of the controversy, would pardon the errors of the French minister, whilst they would consider those of the administration as inveterate and malignant vices. They would consider his as the effect of the intemperate zeal of an honest heart active in the support of the best of causes, whilst they would deem those of his antagonists, as the effect of unsound hearts and wicked heads planning the ruin of that cause.
A variety of considerations incline me to believe that a crisis is rapidly approaching that will produce some great change in our affairs. I consider this gentleman as an important instrument in bringing on that crisis. The publick mind will not be governed by light or trivial incidents but will take the measures of 4 or 5 years together as the data or rule to decide by—and if upon the whole the measures of the administration partake more of evil than good, let the incident which matures the crisis be what it may, they will condemn it. This is not suggested as a mere matter of surmise. I know the principle to be at work and I am well satisfied it will produce fruit in the course of a short time.
The French historians will record the conduct of this country towards theirs. They will note that of individuals also. Those who shall take any part which the world and posterity may not approve, be them who they may, will be handed down in their proper colours.
I understand from Mr. Madison that you have already received  some intimation of the paper enclosed. I have therefore only to request that you will be so kind as forward it to the gentleman to whom it is addressed.
Mr. Randolph and Mr. Jeffn. dined with us to day—his family are well. I am dear sir very affectionately yr. frnd. & servt.

Jas. Monroe

